EXAMINER’S COMMENTS

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022.03.29 has been entered.
 
Response to Remarks
Applicant’s remarks, see pages 10-11, filed 2022.03.29, with respect to the rejection of claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. The drawing objection is withdrawn as moot.

Drawings
The drawings received on 2020.07.06 are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-19 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 3,245,386 A to BENTELE (previously cited by the examiner).

    PNG
    media_image1.png
    816
    721
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    792
    758
    media_image2.png
    Greyscale


BENTELE discloses a rotary engine (fig. 1), comprising:  a housing (14) having a chamber (any of 38) in which a fuel is provided (via port 40) and a supply flow (oil discharge passage 56 in fig. 2) passage through which a lubricating oil supplied to the chamber flows (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); a rotor (18 in fig. 1) eccentrically and rotatably provided in the chamber (as shown in fig. 1) and configured to be rotated (18 rotates, see arrows) to compress the provided fuel (this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); and 
an oil supplier (apex-seal lubricating means 45) provided in the housing to supply the lubricating oil to the supply flow passage (56), wherein the oil supplier includes: a plug (58) configured to contact a portion of the rotor to selectively close the supply flow passage by the eccentrical rotation of the rotor such that the plug is configured to open the supply flow passage when periodically contacting the rotor (col. 3, ln. 75 through col. 4, ln. 17); and an elastic member configured to press the plug toward the chamber (66).  
The prior art does not teach or fairly suggest the claims as amended. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/18/2022